     Case 3:18-cv-01977-DMS-LL Document 16 Filed 09/30/20 PageID.97 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BARRIE ARLISS, individually and on                 Case No.: 18cv1977 DMS(LL)
     behalf of all others similarly situated,
12
                                      Plaintiffs,       ORDER DISMISSING CASE
13
     v.
14
     GROUPON, Inc., a Delaware
15
     Corporation, d/b/a Groupon, et al.
16                                  Defendants.
17
18
19         This case was part of an MDL proceeding in this Court, In re Groupon, Case No.
20   11md2238 DMS (RBB). Pursuant to the Settlement Agreement in that case, this case was
21   dismissed with prejudice on March 23, 2016. See In re Groupon, Case No. 11md2238
22   DMS (RBB), ECF No. 183 at 7. More than two years later, the United States District Court
23   for the Western District of Washington transferred the case back to this Court. See ECF
24   No. 13. The reason for that transfer is unclear, but no party to the case has informed the
25   Court that any portion of the case remains open and pending, and indeed no action has been
26   ///
27   ///
28   ///

                                                    1
                                                                                18cv1977 DMS(LL)
     Case 3:18-cv-01977-DMS-LL Document 16 Filed 09/30/20 PageID.98 Page 2 of 2



1    taken in the case since the transfer over two years ago. Accordingly, consistent with the
2    Court’s order and judgment in In re Groupon, this case is hereby dismissed with prejudice.
3    The Clerk of Court shall enter judgment accordingly and terminate this case.
4          IT IS SO ORDERED.
5    Dated: September 30, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                18cv1977 DMS(LL)
